OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS

                   AUSTIN
Honorable t;tsphenF. Eebert, papa 2


    perform the dutTF:sof district attorneys,die-
    triot alerk, countryzlfi;k,treasurer, h:l.de
                                              and
    anlmel Inspector.
           *bell,3. In all ca~ehlwh.erethe Coznir-
     slontws*Court shall huve determined thet oounty
    sffioers or preoinot offioers in suoh aounty shell
    be oompensetedfor their servicesby the papent
    or an annual salary, neither the Stats of Texas
    nor say oounty shall be oharged with or pay to sny
    of tks offloers 80 cagensated, eny fee or oonaai8-
    elan for the psrfcrmcnas ot any or all of the du-
    tiee of their offiaaS but euoh oftlosr6 shall re-
    oeivo esid salary In lieu of all other fees, oom-
    missions or oompenaetioawhich they would otherwise
    be authorizedto retain8 * * * provide% iurther,
    that the provisions of this Eieotlon#hall not af-
    feat ths paynant  of costs in oitil oama by tba
    State but all suoh cost8 80 psid ahtl1kbe a4WXU&-
    88 ior by the offioere collaotin~: the sum,, a#
    they are required undss the ~rovia10~1 of thlr
    iiotto eoaount fox teea, oolllni~sionaand ooeti
    oolleotedir0m prlvste ~8rtleta."
               E'xiorto the enactment of tke Cffioero~ Galrry Law,
thr,bSlelature law fit to limit the oararaisaioar     to be lllowe4
to any oounty treawxer by the provfsionrof Artiolo SW8 VW-
arm*8 Oiril Statutea, not to exceed $2,000,00 anntrall~+AlthouSh
Sactlon 13 of Artiola 2.9120,was amended and more reoenbly by
the 46th Legislature,an exemlnationof the ori&aal Offloarrt
Salary Bill, /iotacf 1935, 44th Legislature,2ad CaLled Ssssio~k,
Chapter 465, reveals l&t the treasurerwas rpsolfiosllynarasd
therein  884pl-tWently  BhOWll ill ~t+CtiO~ 13,. In this recpeot
said original aot did not ooafllot with or repeal Articles
3945, 3942 end 3943, relating to the oo5~mfmslon5 authorlzad
to DO reaslvs4    by the oounty treesurerr
            In oux opinion no. O-Q$S, rendered January 83, 1939,
found oa page 24 ot the Attorney General's Aanual Rbgort for
1939, we held that Artl?le 3$%2e does not require the ooxais-
aionore' wurt  to bet the salerg of the oountg tr%asurer at
th8 n&a&mm, but that it may Six the oompensetioaof the QOunty
trearursr at any rate not exceedfng the statutory rate and may
l%$duo*the xexkult mm to be paid to 14880than the statutory
cut and thet ths oounty d~oe#not owe ths tram8uF8F the dii-
                 P. Reberf,
Honorable iitetphen              pa+ 3


ference bet-men the s;nl~ryfixed by tha oomfenfonerS*          court
snd maxlmm provided by 2tiole "943.
              Khem dZ?ir.aFodistricts aI.8created under the
provielone   of Chapter 7, Title 1.?a,Vernoxl'aCiril 2tetutel#,
by Artiole8   8146 and U147, it la the slendatoryduty of the
oounty treasurer to asmme the duties of the treasurer of
auoh distriot and ho is required to ereouto bo d for the falth-
rul disohsrpa   of euoh duties) open aa aooount vA.ththe dlatriot
and keep an eoourete aooount of all money6 reaaivsd   by him be-
longing to suoh dlstriot end of all anounto peld out by h&n.
By the p~0visiOn8 of Artlole 8148,it ia provided that the
trbsrursr   shall ba allowed 6s prayfor hi8 ssrvloes a8 suoh,
on+Fourth of on@ per cent upon 811 oroney reorlred   by him for
the aooount of euoh dlstriot end one-eighthof ona per oont
upon all.money by his!paid out upon the order of the dletrlct.
               X8 era aindful of ths oonetruotiongiven Artiolos
89U - 3843 ti oonneotionwith the ebova mcmtioned srtfolea
pertaining to the dutlen and oommii~8lons      allowed the oounty
treasurerRS trnenurer       of a drnlnsgn diatriat in the on(~eof
Barrita County VI. Charlton, S. Ct.,      843 5. PI, 489, sffirming
judp:-:mt  or the Court of civil Appafi15, Charlton vts,mrrir
county, 228 s. ru'.   969, in the light of and in oonneotfonwith
the mtxlmum fee bill previously       to the enaotzent   of tlm Mfi-
oetrmlSalary Law. Under the holding in that oam, the traasur-
er would be authorizedto retain ouch additional fees allowed
him under the proviefona of Artlola E3l.48.B%JIOOthe 8mot-               .
sent of the Otiionrn’      Salary Law an4 as espres8ed in hotion 3,
eupra, with the tresmrer cxpre@*ly namid therein, it 18 ap-              *
parant that the ~egialatum intended the oounty tresrurer            to
reo~ive his salary in lieu of all other feem, oonmis11ton6          or
oompensatlonlr   whioh he would othsrwire b@ ailthorlzed      to rntela,
with auoh oo,m&~ione allowed       him b y any drainage   diet I t to
be pleoed In tha officera* eslary fund. Y& find that zuzh
00nau0ti0n      0r tb4  orri06re * Sfelery Law relative to the 00~
mieaionn   ellowed  the oounty treesurer under the provi6ions        of
Art?ole 8148, Vernon'8 CIVIL titatutae,has been rollowed by
this   dnpirtmnt datlcq frolait& original tmaotmnt.
            krtlale 39126-2, eubaeatlon (e) raremad to in
your letter, spplfcs only to oountiaa wtiesethe pOpulati0n is
in excess of 335,000 eeoording     to the last preosdlng or any
ruture Federal oensue, oonseque3tlyit does not apply to
pour oounty. It alpht be interesting      to note, however, t&et
eincr the sneatmmt of the original Qfflosrrr*%l(rry Lew, the
Ronoreble .%@ien P. liebert,Page 4


Legislaturehiiade&t with the oouhty treasurer in certain
oountles, separatelyfrom other oou&ty offiasrs in that al-
though Article 3912e-2 underwent two amend~enteby the Legls-
lature, not until the ensotment of house Bill 874 by tho 46th
%gi8lature, Chapter 11, found in the Speoial Lawa of Texas,
page 607, now appearinga8 kbeeotlon (a) to whloh you refer,
does the provision appear whloh reade Where euoh treasurer
acts also as treasurer of any navl(cation  and dralnege districts,
he shall reoeive 8nd be ehtltled to reta:n auah oosnPensetlon-
Srcm suob districts as is provided by krtlclerr  8281 and 8148,
Revised Civil Ztatutoe of Texas, 1923r"
            It la tharafore the opinion of thin departzsnt
that where the oonmlesloners~court has aet and fixed the
ealary of the oounty treasurer under the provisions of the
Orricers'Selary Law, Seatfon 13, Artfole 3012e, Vernon's
Oi~il Statutes, the treasurer is not entftlod to retain 81)
his own, eoramlaetonoallowed hti under the ~rorlsionsor
A~tiolo 0148 or eeld statutes but sama 8houl.dbr pal& Into
tha officers* salary fund fromwhich he draws hi@ salary,
                                     Yours very truly